Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed March 26, 2020 and Dec. 16, 2020 are acknowledged and have been considered.

Drawings
The drawings are objected to because in figure 6, step “S12”, the term ‘SCQUIRE” should be –ACQUIRE--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In the specification (see, for example starting at page 5, line 27, also note page 5, line 32; page 6, line 8; page 6, line 13, etc.) the use of the term “tune” to describe what appears to be an outer housing (element 19) is confusing. From the context (see, e.g., page 5, line 29 and/or page 7, line 19) it may be that applicant intended to describe element 19 as an outer –tube--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, lines 13-16 the recitation associated with control of the setting force of the damper and the telescopic force being performed “in mutually different timings” is confusing, to the extent that it is not clear that these changes must necessarily occur at different timings (e.g., if the requirements for both settings are changed simultaneously, do the changes for both settings not occur simultaneously, and/or is there unclaimed structure that ensures that the settings change “in mutually different timings” if the settings are commanded to be changed simultaneously?)
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12. 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura Masanori (JP 2006-062550, cited by applicant). Ogura Masanori teach an electrically powered suspension system for use with a vehicle, including an electromagnetic actuator (1 in general) provided between a vehicle body (connection 20) and a wheel (axle connection 21) of a vehicle and operable to damp shock vibrations, movable telescopically (movement of 5 with respect to 2, for example), which generates a drive force for damping operation, an information acquirer (input sections of ECU 30) acquiring information about the stroke velocity (v, which is determined from the rotation ω
of the shaft in the damper), the drive force of the actuator (current sensor disclosed ¶¶0037-0039, the current being proportional to the force exerted by, or on, the motor) and control mode selection information (user mode select input interface 70, the mode selection not taught limited to being made or adjusted at a specific time, and resultantly time-insensitive), a setter setting a predetermined control mode based on the mode selection information (portion of 30 which performs steps P1-P6) and sets a target damping force serving as a target value of damping operation of the actuator (portion of 30 which performs steps P7-P9), based on stroke velocity (figure 3), a drive controller (output section of 30 and portion performing step P10, in association with the output drive circuit (“a PWM circuit connected to a voltage source, a base drive circuit connected to the PWM circuit, a transistor inverter connected to the base drive circuit…”) and resultantly outputs a drive force in accordance with the mode selection (damping characteristic “A”) within a range of output voltages and/or currents which can be achieved by the drive circuit, specified by the mode characteristic selected and damping amount. 
As regards the specific provision of the output “within a predetermined force range”, initially the reference to Ogura Masanori may be understood to implicitly teach this limitation to a broad interpretation by commanding a force within a range of between zero and a maximum current and voltage which can be output by the driver circuit. Further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output to be “within a predetermined force range” for the purpose of one or more of (a) ensuring the output driver circuitry does not operate out of specification, (b) ensuring that the motor does not operate out of specification (e.g., over-current or over-voltage) and/or (c) ensuring that an unstable motion is not generated in the shock absorber.
  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura Masanori (cited above) in view of Koh (US 2002/0089107). The reference to Ogura Masanori is discussed above and while teaching an electrically powered damper/shock absorber which can move telescopically, the reference does not specifically teach that the arrangement includes a separate setting and adjustment of  telescopic condition of the damper set by the setter. Koh teaches an electromagnetic damper element (figures 1-3) usable with a vehicle as a shock absorber (¶0002), and which additionally, either simultaneously or separately, allows a telescopic mode adjustment (e.g., overall height) to be set (¶¶0006, 0028, 0029) based on sensor input information. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the damper arrangement and controller as initially taught by Ogura Masanori as further including a specific telescopic mode control as well, as taught by Koh, for the purpose of providing both vehicle stabilization and height control with a single actuator unit, allowing, for example, adjustment of vehicle height to a stable setting when transferring from a smooth road, high-speed operation to a less consistent off-road scenario at low speed, and/or to accommodate for added vehicle loading due to cargo and/or number of passengers.
As regards the provision of a “telescopic force”, initially it would be understood that the actuator portion would necessarily be operated at a force level capable of raising or lowering the vehicle and as such, to perform a height or level control, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to set a “telescopic force” to a value for the purpose of ensuring that the height adjustment actually occurs.
As similarly regards the specific provision of the output “within a predetermined force range” associated with the telescopic control, initially the reference to Ogura Masanori as modified by Koh may be understood to implicitly teach this limitation to a broad interpretation by commanding a force within a range of between zero and a maximum current and voltage which can be output by the driver circuit. Further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output to be “within a predetermined force range” for the purpose of one or more of (a) ensuring the output driver circuitry does not operate out of specification, (b) ensuring that the motor does not operate out of specification (e.g., over-current or over-voltage) and/or (c) ensuring that an unstable motion is not generated in the shock absorber.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura Masanori in view of Koh and Tsutsumi et al. (US 5,175,687). The reference to Ogura Masanori as modified by Koh is discussed above, and while teaching a control of damping, does not specifically teach that the force range of control is adjusted based on a vehicle speed. Tsutsumi et al. teach that it is well known in the control of damping for a vehicle (fig. 2), to further include a vehicle speed sensor (51), wherein the commanded damping force (M4a) is based on a damping calculation (M2, M3) and wherein an allowable range of the force output is additionally controlled (M6) based on the determined vehicle speed (M5) which adjusts the allowable range[s] of outputs based on a threshold (fig. 11, |+SL1|, |-SL2|) that is adjusted based on the measured vehicle speed. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output range of the damper arrangement of Ogura Masanori as modified by Koh as being adjusted to be within a range of varying limits, which limits are governed by vehicle speed as taught by Tsutsumi et al., for the purpose of providing stable control of the long term vibration associated with high travel speeds in the vehicle.
As further regards claim 5, while the reference to Tsutsumi et al. does not specifically call out a drive force generator condition as a sensed variable for the control of the width of the force range, the relationship between vehicle speed and engine speed is notoriously old and well known and the conversion between the two is routine amongst ordinary practitioners. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the force range modification as being directed by engine speed rather than vehicle speed, as this relationship is very well documented as being well known, for the purpose of using an existing single engine speed sensor which is already or previously provided in the engine itself, thus beneficially utilizing existing vehicle structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampey, McKee et al. and Genise teach that the relationship between vehicle speed and engine speed is very well understood and conversion between those two quantities is merely routine. Wolfe and Anderson et al. teach known arrangements for control of damping associated with plural selectable mode-types. Ogawa teaches an electromagnetic damper element. Tokuhara teaches a damping control which takes vehicle speed into account.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616